Citation Nr: 0312055	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include hysterical neurosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1976 to February 1977.

In a decision dated in June 1977 the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied 
the veteran's claim of entitlement to service connection for 
hysterical neurosis.  The veteran did not appeal, and thus 
the decision became final.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the RO in Tampa, 
Florida, which denied the veteran's claim of entitlement to 
service connection for a nervous disorder, to include 
hysterical neurosis.  In May 1996 the veteran filed a timely 
notice of disagreement.  The RO subsequently provided the 
veteran a statement of the case (SOC).  In June 1996 the 
veteran perfected his appeal, and the issue was subsequently 
certified to the Board.  

In January 1998 the Board remanded this matter to the RO for 
further development, to include reviewing the record to 
determine whether there were any missing or separated 
records; determine whether there had been a final 
adjudication of the veteran's claim in 1977; obtain 
information pertaining to all medical treatment he received 
for his claimed disorder; and to obtain any VA medical 
treatment records.  After the requested development was 
completed, the RO was instructed to readjudicate the 
veteran's claim and to return it to the Board if the decision 
remained unfavorable.  

The RO issued a supplemental SOC (SSOC) in February 1999, 
which continued to deny the veteran's claim of entitlement to 
service connection for a nervous disorder, to include 
hysterical neurosis.  In December 1999 the Board determined 
that the development requested in the January 1998 remand had 
not been fully complied with, and the matter was remanded 
again to the RO for development.  

In November 2000 the RO issued another SSOC in which the 
veteran's claim continued to be denied.  The Board noted in a 
decision dated in March 2003 that the RO appeared to have 
reopened the claim and adjudicated the issue of entitlement 
to service connection for a nervous condition, to include 
hysterical neurosis without determining whether new and 
material evidence has been submitted.  Accordingly, the Board 
considered the issue of finality prior to any consideration 
on the merits.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After 
determining that the veteran had submitted new and material 
evidence to reopen his claim, the Board undertook additional 
development as to the merits of claim for service connection 
for a nervous disorder pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claims, as set out in an 
internal development memorandum, as follows:

1.  Write to the veteran and advise him that the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, has enhanced VA's 
longstanding duty to assist individuals in 
developing evidence in support of their claims 
for benefits.  Further advise him that VA has 
issued regulations to implement the VCAA, at 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Tell him that 
the Board is concerned that, from the time of his 
original claim in 1977, and despite two previous 
Remands by the Board, he has failed to respond to 
numerous requests for him to identify any 
additional evidence which might be relevant and 
material to his claim for service connection for 
a psychiatric disorder, and he has also failed to 
report for a VA medical examination.  Request 
that he provide information which would enable VA 
to secure documentation of his being seen by 
medical care providers during his reported 
history of 14 years of suicide attempts and 
nervousness, as he reported to VA Medical Center 
personnel in September 1995.  Also, request that 
he provide information that would enable VA to 
secure documentation of his being committed to a 
State hospital for 50 days by his parents during 
the 1990's.  Tell him that, under the VCAA, we 
have a renewed obligation to try to obtain 
evidence from him, and also to obtain evidence 
for him, if he will identify the names and 
addresses of any persons and/or organizations 
having custody of such evidence, and provide 
proper authorization for VA to request that 
evidence on his behalf.  Let him know that he is 
free to consult with his appointed representative 
(the Disabled American Veterans) if there is 
anything he does not understand about the Board's 
requests.  Finally, advise him that the law says 
the duty to assist is not a one-way street, and 
it is important that he cooperate in providing 
information requested by VA.

2.  If the veteran provides no response, return 
the file to me.

3.  If the veteran provides a response, secure 
any evidentiary items which he identifies, and 
make them part of his claims file.

4.  Then, arrange for the veteran to undergo a 
psychiatric examination.  The examiner should be 
advised that the veteran served on active duty 
from April 1976 through February 1977, and was 
discharged by action of an Air Force Medical 
Board, diagnosed with hysterical neurosis, 
dissociative type.  Further advise the examiner 
that the legal issue before the Board is whether 
the veteran's current psychiatric disability is 
service-connected, either by having been incurred 
in, or aggravated by, military service.  The 
examiner should be requested to review the 
medical records in the claims file, including the 
Service Department Records Envelope, and provide 
his/her professional opinion as to the following 
questions:

a.  What is the correct psychiatric 
diagnosis at the present time?

b.  What was the correct psychiatric 
diagnosis during military service?

c.  Do the service medical records contain 
clear and unmistakable evidence that the 
psychiatric disorder manifested in service 
existed prior to service?

d.  If the answer to item c, above, is 
"yes", did that disorder undergo a 
permanent increase in disability during 
service (as opposed to temporary or 
intermittent flare-ups)?  If there was a 
permanent increase in disability in service, 
is there clear and unmistakable evidence 
that such increase was due to the natural 
progress of the condition, or does the 
record reflect an increase in disability in 
service beyond natural progress?

e.  Do the post-service medical records in 
the file reflect a current psychiatric 
disability, which is at least as likely as 
not related to the in-service 
manifestations?

f.  To what extent, if at all, do the 
veteran's psychiatric manifestations in 
service, and today, reflect a personality 
disorder?

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has, at this time, been issued to 
implement them, the Board believes that the most appropriate 
action is to remand this claim to the RO so that the veteran 
can be provided with the notification necessary under 
38 U.S.C.A. § 5103(a), and an appropriate period of time in 
which to submit evidence or argument in response to that 
notice.

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and 
the Board's requested development action, to 
ensure that all necessary evidentiary 
development is completed regarding the 
veteran's claim.

2.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

3.  After the RO undertakes review of the 
issue, to include any additional evidentiary 
development and readjudication, the appellant 
and the appellant's representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since issuance of the November 2000 
SSOC.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


